United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 17-2467
                      ___________________________

                                   Scott Durand

                      lllllllllllllllllllllPlaintiff - Appellant

                  The Estate and Trust of Mary Idella Durand

                             lllllllllllllllllllllPlaintiff

                                          v.

       Bank of America; The Bank of New York Mellon, as trustee for the
Certificateholders of CWMBS, Inc. CHL Mortgage Pass-Through Trust 2007-20,
Mortgage Pass-Through Certificates Series 2007-20, formerly known as The Bank
  of New York; Countrywide Home Loans; Residential Credit Solutions, Inc.

                    lllllllllllllllllllllDefendants - Appellees
                                     ____________

                   Appeal from United States District Court
                  for the District of Minnesota - Minneapolis
                                  ____________

                           Submitted: April 25, 2019
                             Filed: April 30, 2019
                                 [Unpublished]
                                ____________

Before ERICKSON, BOWMAN, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.
      Scott Durand appeals from the order of the District Court1 granting summary
judgment to defendants in his action asserting mortgage fraud and other claims. Also
pending is his motion for leave to supplement his reply brief.

     We grant Durand’s pending motion. After de novo review,2 we conclude that
summary judgment was properly granted for the reasons stated by the District Court.
See Odom v. Kaizer, 864 F.3d 920, 921 (8th Cir. 2017) (standard of review).

      We affirm the judgment of the District Court. See 8th Cir. R. 47B.
                      ______________________________




      1
       The Honorable Susan Richard Nelson, United States District Judge for the
District of Minnesota.
      2
       In our review, we have not considered documents that were presented in this
Court but were not before the District Court. See Griffin v. Super Valu, 218 F.3d
869, 871 (8th Cir. 2000) (noting that documents that were not before the district court
are not considered to be part of the record on summary judgment).

                                         -2-